DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Miller on 3/8/2022.

The application has been amended as follows: 

In the claims:
	This application is in condition for allowance except for the presence of claims 26-30 and 32-46 directed to non-elected inventions without traverse. Accordingly, claims 26-30 and 32-46  have been canceled.

Allowable Subject Matter
Claims 1 - 9, 12, 14, 16, 18, 20 - 22, 24 - 25, 47 - 54, and 57 - 58 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Melin et al. (US 2016/0144085 A1), hereinafter Melin, fails to show or make obvious the claimed combination of elements, particularly the limitations as set for in Claim 1, which recites features not taught or suggested by the prior art. Melin does not teach having a sealing layer, having a transparent film, or a first film having fluid restrictions extending entirely across the first film. While the sealing layer and having the film transparent were obvious modifications in view of teaching references, Melin teaches away from having fluid restrictions extending entirely across the first film as Paragraphs 95 and 95 indicate the central area is completely impermeable to avoid having tissue sucked into the dressing.
While other references such as Simmons et al. (US 2011/0224631 A1), hereinafter Simmons, and Day et al. (US 2015/0038933 A1), hereinafter Day, do teach having fluid restrictions extending entirely across their respective films, they do not teach having a cover configured to be positioned over the manifold layer and in contact with at least a portion of the first manifold layer as Simmons teaches the first manifold layer being isolated from the cover (Fig. 1) and Day does not teach use with a cover or with negative pressure therapy.
With specific regard to Claim 47, the device of Simmons appears incapable of allowing for inspection of the position of the dressing against areas of the tissue site by visualizing the areas of the tissue site through at least a border area around the contact area as said border area would be largely obstructed by the abdominal wall.




	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781